Case 4:19-cv-11162-MFL-RSW ECF No. 26, PageID.581 Filed 01/13/21 Page 1 of 11




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ANTHONY JOHNS-GRIGGS,

             Plaintiff,                              Case No. 19-cv-11162
                                                     Hon. Matthew F. Leitman
v.

A123 SYSTEMS, LLC,

          Defendant.
________________________________________________________________/

              ORDER DENYING IN PART DEFENDANT’S
            MOTION FOR SUMMARY JUDGMENT (ECF No. 16)

      In this action, Plaintiff Anthony Johns-Griggs claims that his former

employer, Defendant A123 Systems, LLC (“A123”), discriminated against him on

the basis of his race and fired him when he complained about the racist behavior of

one of its employees. (See First Am. Compl., ECF No. 12.) Johns-Griggs brought

the following claims against A123:

      Racial discrimination in violation of Michigan’s Elliot-Larsen Civil Rights
        Act (the “ELCRA”) (Count I);
      Hostile Work Environment in violation of the ELCRA (Count II);
      Retaliation in violation of the ELCRA (Count III);
      Disparate treatment on the basis of race in violation of Title VII of the Civil
        Rights Act of 1964 (“Title VII”) (Count IV);
      Hostile Work Environment in violation of Title VII (Count V); and
      Retaliation in violation of Title VII (Count VI).


                                          1
Case 4:19-cv-11162-MFL-RSW ECF No. 26, PageID.582 Filed 01/13/21 Page 2 of 11




      A123 moved for summary judgment on all of Johns-Griggs’ claims on April

29, 2020. (See Mot. for Summ. J., ECF No. 16.) The Court held a video hearing on

that motion on September 29, 2020. (See Notice of Hearing, ECF No. 20.) At the

conclusion of the hearing, the Court granted summary judgment in favor of A123 on

Johns-Griggs’ hostile work environment claims and his racial discrimination claims.

(See Order, ECF No. 22.) The Court took A123’s motion under advisement with

respect to Johns-Griggs’ retaliation claims (Counts III and VI of the First Amended

Complaint). (See id.) For the reasons explained below, the Court now DENIES

A123’s motion for summary judgment on Johns-Griggs’ retaliation claims.

                                         I

      Johns-Griggs’ retaliation claims arise out of his firing from A123 on February

6, 2019. Two days before his firing, Johns-Griggs had a confrontation with A123

employee Stephen Thompson. Johns-Griggs says that on that day, he walked into a

room where Thompson was seated at a desk. (See Johns-Griggs Dep. at 63-64, ECF

No. 18-2, PageID.371.) Nobody else was in the room at the time. (See id. at 64,

PageID.371.) When Johns-Griggs asked Thompson if Thompson had recently seen

another A123 employee named Don, Thompson “blew up” and began accosting

Johns-Griggs. (Id. at 71, PageID.373.) According to Johns-Griggs, Thompson rose

from his desk, came within “two or three feet away” from Johns-Griggs, turned “red

in the face,” and began “screaming.” (Id. at 74, PageID.374.) Thompson yelled,



                                         2
Case 4:19-cv-11162-MFL-RSW ECF No. 26, PageID.583 Filed 01/13/21 Page 3 of 11




“[f]uck you, you stupid nigger. You’re just a piece of shit like the rest of them. You

don’t need to be here. We don’t need you here.” (Id. at 71, PageID.373.)

Thompson’s diatribe “went on for like five minutes.” (Id.) Johns-Griggs became

“pretty upset” and told Thompson that “just because you’re having a bad fucking

day doesn’t mean you can talk to me any way you want.” (Id. at 72, PageID.373.)

Johns-Griggs left the room shortly thereafter. (See id. at 76, PageID.374.)

      Approximately ten or fifteen minutes after the confrontation with Thompson,

Johns-Griggs texted Heather Licari, an employee in A123’s human resources

department. (See id. at 83-84, PageID.376.) Johns-Griggs told Licari that he wanted

to report his confrontation with Thompson to A123. (See id.) Licari responded by

inviting Johns-Griggs to speak with another human resources representative, Jim

Beining. (See id. at 88, PageID.377.)     Johns-Griggs met with Beining later that

morning. (See id. at 93-94, PageID.379.) Johns-Griggs told Beining about what

happened and the racist language that Thompson had used. (See id. at 95-96,

PageID.379.) Beining told Johns-Griggs that A123 would “look into” the incident,

and a few hours later, Johns-Griggs was called back to human resources to submit a

“written report” describing the incident. (Id. at 96, PageID.379.)

      Two days later, Johns-Griggs was fired.         Johns-Griggs says that A123

employee John Gamache told him that he was being terminated because of the

“altercation with Steve [Thompson].” (Id. at 208, PageID.407.)



                                          3
Case 4:19-cv-11162-MFL-RSW ECF No. 26, PageID.584 Filed 01/13/21 Page 4 of 11




      Gamache and A123 now contend that Johns-Griggs was fired because he had

a history of “unsatisfactory unprofessional behavior.” (Gamache Dep. at 45, ECF

No. 16-5, PageID.257.)      A123 has submitted substantial evidence that Johns-

Griggs’ behavior was an “ongoing” problem. (Id.; see also, e.g., id. at 19-20,

PageID.250; Richard Shosey Dep. at 13, 25-26, ECF No. 16-4, PageID.236, 239;

Jesse Reed. Dep. at 13, ECF No. 16-7, PageID.272; Matthew Guldner Dep. at 13-

14, ECF No. 16-8, PageID.278.)

                                         II

      A movant is entitled to summary judgment when it “shows that there is no

genuine dispute as to any material fact.” SEC v. Sierra Brokerage Servs., Inc., 712

F.3d 321, 326–27 (6th Cir. 2013) (citing Fed. R. Civ. P. 56(a)). When reviewing the

record, “the court must view the evidence in the light most favorable to the non-

moving party and draw all reasonable inferences in its favor.” Id. (quoting Tysinger

v. Police Dep’t of City of Zanesville, 463 F.3d 569, 572 (6th Cir. 2006)). “The mere

existence of a scintilla of evidence in support of the [non-moving party’s] position

will be insufficient; there must be evidence on which the jury could reasonably find

for [that party].” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986).

Summary judgment is not appropriate when “the evidence presents a sufficient

disagreement to require submission to a jury.” Id. at 251–52. Indeed, “[c]redibility




                                         4
Case 4:19-cv-11162-MFL-RSW ECF No. 26, PageID.585 Filed 01/13/21 Page 5 of 11




determinations, the weighing of the evidence, and the drawing of legitimate

inferences from the facts are jury functions, not those of a judge.” Id. at 255.

                                          III

                                           A

      Johns-Griggs’ only remaining claims are for retaliation under Title VII and

the ELCRA. These claims are reviewed under the same standard. See, e.g., Wasek

v. Arrow Energy Services, Inc., 682 F.3d 463, 482 (6th Cir. 2012) (noting in case

where plaintiff brought a retaliation claim under both Title VII and the ELCRA that

“the ELCRA analysis is identical to the Title VII analysis”). “Title VII retaliation

claims may be proved with direct evidence or by indirect evidence via the

McDonnell Douglas framework.” Redlin v. Grosse Pointe Public School System,

921 F.3d 599, 613 (6th Cir. 2019). “Under the latter approach” that applies here, a

plaintiff “must first establish a prima facie case of retaliation by demonstrating” the

following four elements:

             (1) [the plaintiff] engaged in activity protected by Title
             VII; (2) [the plaintiff’s] exercise of such protected activity
             was known by the defendant; (3) thereafter, the defendant
             took an action that was “materially adverse” to the
             plaintiff; and (4) a causal connection existed between the
             protected activity and the materially adverse action.

Id. (quoting Laster v. City of Kalamazoo, 746 F.3d 714, 729 (6th Cir. 2014)). “The

burden of establishing a prima facie case in a retaliation action is not onerous, but

one easily met.” Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000).

                                           5
Case 4:19-cv-11162-MFL-RSW ECF No. 26, PageID.586 Filed 01/13/21 Page 6 of 11




      If the plaintiff “succeeds in making out the elements of a prima facie case of

retaliation, the burden of production shifts to the employer to articulate a legitimate,

non-retaliatory reason for the termination[].” Redlin, 921 F.3d at 613 (internal

punctuation omitted). “If the employer satisfies its burden of production, the burden

shifts back to [p]laintiff to show that the reason was a pretext for retaliation.” Id.

(internal punctuation omitted). In retaliation cases, a plaintiff may “rel[y] on the

same evidence to establish a prima facie case and to rebut a proffered legitimate,

non-discriminatory reason for [] termination.” Cantrell v. Nissan North America,

Inc., 145 F. App’x 99, 107 n.2 (6th Cir. 2005) (explaining that in retaliation cases,

“[t]he overlap between the causal connection requirement and a showing that the

proffered reason for termination was not the actual reason is implicitly recognized

in our case law, which permits both to be proven by the same type of evidence”).

                                           B

      The Court concludes that A123 is not entitled to summary judgment on Johns-

Griggs’ claim that it retaliated against him in violation of Title VII and the ELCRA

when it fired him.

      The Court begins at step one of the McDonnell Douglas framework: whether

Johns-Griggs has established a prima facie case of retaliation. The first three

elements of the prima facie standard are not in serious dispute. First, Johns-Griggs

has presented sufficient evidence that he engaged in a protected activity. As



                                           6
Case 4:19-cv-11162-MFL-RSW ECF No. 26, PageID.587 Filed 01/13/21 Page 7 of 11




described above, he has presented evidence that he filed a complaint with A123’s

human resources department in which he complained about the racial hostilities

directed toward him by one of A123’s employees. Second, he has shown that A123

knew of his complaint. Third, A123 took an adverse employment action against

Johns-Griggs when it terminated his employment.

      The final element of the prima facie test – whether there was a causal

connection between Johns-Griggs’ protected activity and his firing – is seriously

disputed. One of the factors that a court considers when determining whether a

causal connection exists is the “temporal proximity” between the protected activity

and adverse action. Kirilenko-Ison v. Bd. of Educ. of Danville Independent Schools,

974 F.3d 652, 665 (6th Cir. 2020). “In some circumstances, an inference of

causation may arise solely from the closeness in time between the point at which an

employer learns of an employee’s protected activity and the point at which it takes

an adverse action against that employee.” Id. That is the case here. As described

above, Johns-Griggs was fired just two days after he filed his complaint with human

resources. That closeness in time between Johns-Griggs’ protected activity and the

termination of his employment is sufficient, standing alone, to satisfy Johns-Griggs’

burden at the prima facie stage. See, e.g., Seeger v. Cincinnati Bell Tel. Co., LLC,

681 F.3d 274, 284 (6th Cir. 2012) (“Seeger has shown causality by a preponderance

of the evidence through close temporal proximity that is suggestive of retaliation.”);



                                          7
Case 4:19-cv-11162-MFL-RSW ECF No. 26, PageID.588 Filed 01/13/21 Page 8 of 11




Mickey v. Zeidler Tool & Die Co., 516 F.3d 516, 525 (6th Cir. 2008) (same). But

even if temporal proximity was not enough on its own,1 Johns-Griggs has presented

additional evidence of causation. For example, in the months prior to his firing,

Johns-Griggs received several raises that amounted to a near doubling of his pay.

(See ECF No. 18-3, PageID.443.) These raises support an inference that Johns-

Griggs was a high-performing and properly-behaving employee. Indeed, one would

not expect an employer to give raises to an employee who repeatedly caused

problems. The raises thus support an inference that Johns-Griggs’ firing could not

have been related to his performance and/or behavior and must have been caused by

his complaint to human resources. Johns-Griggs has also presented evidence that he

was assigned substantial overtime. (See ECF No. 18-5, PageID.455.) As with his

raises, it could reasonably be concluded that an employer would not permit a badly

behaving employee to work overtime. Therefore, that Johns-Griggs was repeatedly

permitted to work overtime supports an inference that his firing was not based on

poor performance and/or prior bad behavior and must have been based on his

complaint.    The Court recognizes that A123 has presented substantial contrary


1
  In another decision handed down around the same time at Kirilenko-Ison, supra,
the Sixth Circuit said that while “temporal proximity ... is relevant to the question of
whether there exists a causal connection between two events, it is not dispositive.”
Garza v. Lansing School District, 972 F.3d 853, 868 (6th Cir. 2020). Even under
that standard, A123 is not entitled to summary judgment because, as explained
above, Johns-Griggs has identified evidence of causation in addition to temporal
proximity that satisfies his burden at the prima facie stage.

                                           8
Case 4:19-cv-11162-MFL-RSW ECF No. 26, PageID.589 Filed 01/13/21 Page 9 of 11




evidence on all of these issues and that that evidence may well be highly persuasive

to a jury. But at the prima facie stage, Johns-Griggs’ burden is “not onerous” and

“easily met.” Nguyen, 229 F.3d at 563. He has satisfied that burden here.

         Next, at step two of the McDonnell Douglas test, A123 has presented a

facially legitimate reason for Johns-Griggs’ discharge – his “ongoing” behavioral

and conduct issues. (Gamache Dep. at 45, ECF No. 16-5, PageID.257.)

         Finally, at step three, Johns-Griggs has presented sufficient evidence that

A123’s reasons for his firing were pretextual. A plaintiff-employee usually shows

pretext in one of three ways. “The plaintiff may show that (1) the employer’s stated

reason for terminating the employee has no basis in fact, (2) the reason offered for

terminating the employee was not the actual reason for the termination, or (3) the

reason offered was insufficient to explain the employer’s action.” Imwalle v.

Reliance Medical Products, Inc., 515 F.3d 531, 545 (6th Cir. 2008). As explained

above, Johns-Griggs’ raises and the amount of overtime that he was assigned both

support an inference that Johns-Griggs was a high-performing and appropriately-

behaved employee and thus that A123 would not have (and did not) fire him based

on performance and/or behavioral problems. When this evidence is considered in

the light most favorable to Johns-Griggs, it is sufficient to support a finding that

A123’s proffered reasons for firing Johns-Griggs were not the actual reasons he was

fired.



                                          9
Case 4:19-cv-11162-MFL-RSW ECF No. 26, PageID.590 Filed 01/13/21 Page 10 of 11




       For all of the reasons explained above, Johns-Griggs has presented sufficient

 evidence under the McDonnell Douglas framework to go forward with his Title VII

 and ELCRA retaliation claims. The Court therefore denies summary judgment in

 favor of A123 on those claims.

                                           IV

       The questions before the Court in connection with A123’s motion are not

 whether Johns-Griggs has strong claims or whether he is likely to prevail at trial. If

 those were the questions, the Court may very well have granted A123’s motion. The

 sole question before the Court is whether the evidence, when viewed in the light

 most favorable to Johns-Griggs, creates a genuine dispute of material fact with

 respect to the essential elements of his retaliation claims and with respect to A123’s

 defenses. For all of the reasons explained above, it does. Accordingly, A123’s

 motion for summary judgment is DENIED with respect to Johns-Griggs’ retaliation

 claims (Counts III and VI of the First Amended Complaint). Those claims – and

 only those claims – will be presented to a jury at trial.

        IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE
 Dated: January 13, 2021




                                           10
Case 4:19-cv-11162-MFL-RSW ECF No. 26, PageID.591 Filed 01/13/21 Page 11 of 11




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on January 13, 2021, by electronic means and/or
 ordinary mail.

                                             s/Holly A. Monda
                                             Case Manager
                                             (810) 341-9761




                                        11
